Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2021, 4/27/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “call to action processor operable to” and “text to voice processor operable to” in Claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – i.e. the processors are described in the Applicant’s Specification as generic computing processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 8 recites the limitation "the automatically arranged order”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, 15-18, 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a plurality of campaign objective data points containing campaign objective associated data/receiving entity metadata containing data associated with an entity/automatically generating a creative including text based on the plurality of campaign objective datapoints and the entity metadata, the creative including at least one fixed definite script element and at least one variable definite script element/each fixed definite script element is a script element comprising text that is in every script for the campaign objective and does not vary, and each variable definite script element is a script element comprising text that is included in every script for the campaign objective that varies, wherein automatically generative the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order/converting the text of the creative into voice content in the automatically arranged order/electronically presenting the voice content , thereby presenting the at least one fixed definite script element and the at least one variable definite script element in the automatically arranged order. The Applicant’s Specification further describes the context of the claimed invention as pertaining to generating and providing personalized/custom advertising/promotional content – “existing solutions do not provide hyper-personalized ads. There is a need therefore, for a technical solution that can personalize or localize creatives at scale…Campaign objectives are the goals of advertising or promotional messages”.
	This judicial exception is not integrated into a practical application. The additional element of a device represents a generic computing element. The additional element of using text to speech 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The device represents a generic computing element, and is recited at a high level of generality. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The additional element of using text to speech processing does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
	Independent claims 8 and 15 are directed to a system and computer readable medium for performing similar steps to those of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim are not patent eligible.
	Remaining dependent claims 2-4, 9-11, 16-18, 22 further include the additional limitation of a network, which represents a generic computing element; the additional limitation does not represent, alone or in combination with the other additional elements, significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, 15-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Jogia et al. (10528977) in further view of Gadoury et al. (20150332341).
As per Claim 1, Jogia teaches:
receiving a plurality of campaign objective datapoints, each campaign objective datapoint containing data associated with a campaign objective;   (at least: col8, lines 4-20: “campaign goals may be selected from preset options or may be input”)
receiving entity metadata containing data associated with an entity;   (at least fig1 and associated text, col2, lines 45-67: “goals might be to increase brand awareness of a particular brand”, col2 , lines 15-45: “content for delivery may be provided by content creators”; brand data that is received/used by the system to create content is construed as “entity metadata”)
automatically generating a creative including text based on the plurality of campaign objective datapoints and the entity metadata  (at least: col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the creative includes text – at least col 5, lines 50-67: text to audio transcription of text-based content)
the creative including at least one fixed definite script element and at least one variable definite script element  (at least col5, lines 50-67)
each fixed definite script element is a script element comprising text that is in every script for the campaign objective and does not vary and each variable definite script element is a script element comprising text that is included in every script for the campaign objective that varies;  (script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)
Although Jogia teaches automatically creative a creative that includes a text element comprising at least one fixed and one variable script element, it does not specifically teach: automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order.
However, Gadoury teaches:
automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order;   ( at least para 49-52: ‘include a text string representation of the advertisement including one or more wild card fields which can be customized using the attributes of the listener 24, such as listener's name and the like. Some sample text strings are provided following: [0050] Hello $name$. I know you were looking for an iPhone, come back to greatdeals dot com and use the displayed code for 5% off. [0051] Hello $name$. If you want a PS3, please visit our web site at greatdeals dot com. [0052] Hello $name$. If you 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, with Gadoury’s feature of automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order, in order to create and provide customized audio content to users – Gadoury , abstract.
Jogia in view of Gadoury further teach:
converting, using a text to voice processor, the text of the creative into voice content in the automatically arranged order;   (Gadoury, at least: abstract, para 2. Jogia also teaches presenting converted text to speech audio advertising, which includes both fixed/variable script elements that are presented in an order – at least col16, lines 1-20)
electronically presenting to a device the voice content, thereby presenting the at least one fixed definite script element and the at least one variable definite script element in the automatically arranged order.  (Gadoury, at least para 49-54 - presenting an ad that includes static (definite) content, as well as customized (variable) content, which are presented in a generated order. Jogia also teaches presenting converted text to speech audio advertising, which includes both fixed/variable script elements that are presented in an order – at least col16, lines 1-20)
As per Claim 2, Jogia in view of Gadoury teach:
receiving a user datapoint containing data associated with a user of the device; (Gadoury: at least para 49 – ‘customized using the attributes of the listener…such as the listener’s name and the like’, claim 29 – ‘wild card field is replaced with an attribute of the listener,…field is a name wildcard and …attribute of the listener is a name of the listener’. Jogia also teaches receiving user and user device 
automatically generating at least one variable definite script element based on the user datapoint (Gadoury: at least para 49, 54 -a wild card field (which can be customized), part of the ad, is construed as a “variable script element”. Jogia also teaches generating dynamic content that includes variable script elements, based on user data: at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)
wherein each variable definite script element is a script element comprising variable text that is in one or more scripts for the campaign objective.  (Jogia: dynamic script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)
As per Claim 3, Jogia in view of Gadoury teach:
selecting one of a plurality of possible script elements to obtain the variable definite script element; (Jogia, at least: col7, lines 9-25: ‘content associated with campaigns may include dynamic functionality that can be tailored at the time of, or prior to, delivery of a content impression and can be based at least in part on contextual and/or user-specific data. Embodiments of the disclosure may automatically generate and format creative materials for content delivery campaigns, including creatives for different formats and platforms, including audio content and image-based content’. Gadoury also teaches the claimed concept: at least para 49, 53, claim 29, wherein a “wild card” field is construed as a variable script element.)
communicating over a network the variable definite script element.  (Jogia, at least col7, lines 9-25, fig1 and associated content, abstract. Gadoury – at least para 43)
As per Claim 8, Jogia teaches system comprising:

receive entity metadata containing data associated with an entity; (at least fig1 and associated text, col2, lines 45-67: “goals might be to increase brand awareness of a particular brand”, col2 , lines 15-45: “content for delivery may be provided by content creators”; brand data that is received/used by the system to create content is construed as “entity metadata”)
receive a user datapoint containing data associated with a user of a device;   (receiving user and user device data- at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)
automatically generating a creative including text based on the plurality of campaign objective datapoint and the entity metadata  (at least: col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the creative includes text – at least col 5, lines 50-67: text to audio transcription of text-based content)
the creative including at least one fixed definite script element and at least one variable definite script element  (at least col5, lines 50-67)
each fixed definite script element is a script element comprising fixed text that is in every script for the campaign objective ; each variable definite script element is a script element comprising variable text that is in every script for the campaign objective ;  (script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)
the text varying based, at least in part, on at least one of: the campaign objective datapoint ( at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45, at least col5, lines 50-67)
the device; the user datapoint;   (at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)


However, Gadoury teaches:
automatically generating the creative includes automatically arranging the text of the creative, the text including the text of the at least one fixed definite script element and the text of the at least one variable definite script element;  ( at least para 49-52: ‘include a text string representation of the advertisement including one or more wild card fields which can be customized using the attributes of the listener 24, such as listener's name and the like. Some sample text strings are provided following: [0050] Hello $name$. I know you were looking for an iPhone, come back to greatdeals dot com and use the displayed code for 5% off. [0051] Hello $name$. If you want a PS3, please visit our web site at greatdeals dot com. [0052] Hello $name$. If you want a new flat screen TV, please visit our web site at greatdeals dot com.’     “Hello $name$” includes a definite script element and a variable script element, which are automatically arranged in an order.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, with Gadoury’s feature of automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order, in order to create and provide customized audio content to users – Gadoury , abstract.
Jogia in view of Gadoury further teach:
a text to voice processor operable to: convert the text of the creative into voice content in the automatically arranged order;   (Gadoury, at least: abstract, para 2. Jogia also teaches presenting 
the call to action processor further operable to:  electronically present to the device the voice content in the automatically arranged order.  (Gadoury, at least para 49-54 - presenting an ad that includes static (definite) content, as well as customized (variable) content, which are presented in a generated order. Jogia also teaches presenting converted text to speech audio advertising, which includes both fixed/variable script elements that are presented in an order – at least col16, lines 1-20)
As per Claim 9, Jogia in view of Gadoury teach:
select at least one variable possible script element to include in the creative   (Gadoury: at least para 49, 54 -a wild card field (which can be customized), part of the ad, is construed as a “variable script element”. Jogia also teaches generating dynamic content that includes variable script elements, based on user data: at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)
wherein each variable possible script element is a script element comprising variable text that is in one or more scripts for the campaign objective. (Jogia: dynamic script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)
As per Claim 10, Jogia in view of Gadoury teach:
select one of a plurality of fixed possible script elements to obtain a selected script element to include in the creative   (Gadoury, at least para 49-52 – fixed script elements are selected from a plurality of elements)
communicate over a network the selected script element.  (Gadoury – at least para 43)
wherein each fixed possible script element is a script element comprising fixed text that is in the one or more scripts for the campaign objective   (Jogia: at least: col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the creative includes text – at least col 5, lines 50-67)
As per Claim 22, Jogia in view of Gadoury teach:
determine to include the at least one variable possible script in the creative based, at least in part, on at least one of:
the campaign objective datapoint ( Jogia: at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45, at least col5, lines 50-67)
the device; the user datapoint;   (Jogia: at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’. Gadoury also teaches including one variable possible script based on the user data: at least para 51-52)
As per Claim 15, Jogia teaches computer-readable medium comprising:
receiving a campaign objective datapoint containing data associated with a campaign objective; (at least: col8, lines 4-20: “campaign goals may be selected from preset options or may be input”)
receiving entity metadata containing data associated with an entity; (at least fig1 and associated text, col2, lines 45-67: “goals might be to increase brand awareness of a particular brand”, col2 , lines 15-45: “content for delivery may be provided by content creators”; brand data that is received/used by the system to create content is construed as “entity metadata”)
receiving a user datapoint containing data associated with a user of a device;   (receiving user and user device data- at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)
automatically generating a creative including text based on the campaign objective datapoint and the entity metadata  (at least: col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the creative includes text – at least col 5, lines 50-67: text to audio transcription of text-based content)
the creative including at least one fixed definite script element and at least one variable definite script element  (at least col5, lines 50-67)
each fixed definite script element is a script element comprising fixed text that is in every script for the campaign objective ; each variable definite script element is a script element comprising variable text that is in every script for the campaign objective ;  (script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)
the text varying based, at least in part, on at least one of: the campaign objective datapoint ( at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45, at least col5, lines 50-67)
the device; the user datapoint;   (at least: col4, lines 44-60: ‘dynamic functionality may be determined based at least in part on the device and/or user at which the impression is being delivered’)
Although Jogia teaches automatically creative a creative that includes a text element comprising at least one fixed and one variable script element, it does not specifically teach: automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order.
However, Gadoury teaches:
automatically generating the creative includes automatically arranging the text of the creative, the text including the text of the at least one fixed definite script element and the text of the at least one variable definite script element;  ( at least para 49-52: ‘include a text string representation of the advertisement including one or more wild card fields which can be customized using the attributes of the listener 24, such as listener's name and the like. Some sample text strings are provided following: [0050] Hello $name$. I know you were looking for an iPhone, come back to greatdeals dot com and use the displayed code for 5% off. [0051] Hello $name$. If you want a PS3, please visit our web site at greatdeals dot com. [0052] Hello $name$. If you want a new flat screen TV, please visit our web site at 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, with Gadoury’s feature of automatically generating the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order, in order to create and provide customized audio content to users – Gadoury , abstract.
Jogia in view of Gadoury further teach:
converting the text of the creative into voice content in the automatically arranged order;   (Gadoury, at least: abstract, para 2. Jogia also teaches presenting converted text to speech audio advertising, which includes both fixed/variable script elements that are presented in an order – at least col16, lines 1-20)
electronically present to the device the voice content in the automatically arranged order.  (Gadoury, at least para 49-54 - presenting an ad that includes static (definite) content, as well as customized (variable) content, which are presented in a generated order. Jogia also teaches presenting converted text to speech audio advertising, which includes both fixed/variable script elements that are presented in an order – at least col16, lines 1-20)
As per Claim 16, Jogia in view of Gadoury teach:
selecting at least one fixed possible script element based on at least one of:
the campaign objective data point  (Jogia: generating an ad content that includes at least one fixed element, wherein the fixed element is selected based on the campaign objective data - at least: col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the creative includes text – at least col 5, lines 50-67)
As per Claim 17, Jogia in view of Gadoury teach:
variable possible script elements to obtain a selected script element to include in the creative  (Jogia, at least: col7, lines 9-25: ‘content associated with campaigns may include dynamic functionality that can be tailored at the time of, or prior to, delivery of a content impression and can be based at least in part on contextual and/or user-specific data. Embodiments of the disclosure may automatically generate and format creative materials for content delivery campaigns, including creatives for different formats and platforms, including audio content and image-based content’. Gadoury also teaches the claimed concept: at least para 49, 53, claim 29, wherein a “wild card” field is construed as a variable script element.)
communicating over a network the selected script element.  (Jogia, at least col7, lines 9-25, fig1 and associated content, abstract. Gadoury – at least para 43)
each variable possible script element is a script element comprising variable text that is in one or more scripts for the campaign objective;  (Jogia: script elements that are created according to the campaign objectives- at least col8, lines 4-20, col2, lines 45-67, col2, lines 15-45; the fixed script element does not vary, and the variable script element varies: at least col5, lines 50-67)

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Jogia et al. (10528977) in further view of Gadoury et al. (20150332341), in even further view of Forrester et al.(8750843).
As per Claims 4, 11, 18, Jogia in view of Gadoury fail to teach the claimed limitations.
However, Forrester teaches:
receiving over a network an information item from the device; determining whether the information item from the device meets a condition;  presenting a first call to action script via the device if the information item meets the condition;  presenting a second call to action script via the device if the information item does not meet the condition.  (at least col2, lines 1-20)


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Jogia et al. (10528977) in further view of Gadoury et al. (20150332341), in even further view of White et al. (20190228766).
As per Claims 5, 12, 19, Jogia in view of Gadoury fail to teach the claimed limitations.
However, White teaches:
receiving an indication from a device whether a user of the device is in focus; if the user of the device is in focus, presenting a first call to action script element via the device; and if the user of the device is not in focus, presenting a second call for action script element via the device.  (Applicant defines a user of a device being in focus as: “ a user is in focus if the device of the user is capable of receiving a communication”. White teaches selecting/presenting call to actions based on the user device status – at least para 55, 57, para 19, 25)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, combined with Gadoury’s existing features, with White’s feature of receiving an indication from a device whether a user of the device is in focus; if the user of the 

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Jogia et al. (10528977) in further view of Gadoury et al. (20150332341) in further view of White et al. (20190228766), in even further view of Rosen (20150379224),
As per Claims 6, 13, 20, Jogia in view of Gadoury in further view of White fail to teach the claimed limitations.
	However, Rosen teaches:
	determining whether a response has been received by the device, when: if no response has been received by the device, presenting via the device a no-response message indicating that no response has been received;  (at least para 74 and fig6 and associated text: an arriving user that has not logged in yet is presented with a message indicating that he/she is expected to log in)
	if a valid response has been received by the device, presenting via the device a valid response message indicating that a response has been received;  (at least para 74 and fig6 and associated text – if the user info is valid, and then the user is presented with a web interface)
	if an invalid response has been received by the device, presenting via the device an invalid response message and communicating another call for action script.  (at least para 74 and fig6 and associated text – if the user info is not valid, then the user is presented with a ‘forgot password’ link)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, combined with Gadoury’s existing features, combined with White’s existing features, with Rosen’s features of determining whether a response has been received 

Claims 7, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable in view of Jogia et al. (10528977) in further view of Gadoury et al. (20150332341) in further view of White et al. (20190228766) in further view of Rosen (20150379224), in even further view of Sarin (20170177135).
As per Claims 7, 14, 21, Jogia in view of Gadoury in view of White in further view of Rosen fail to teach the claimed limitations.
However, Sarin teaches:
determining if the device receives a tap;  ( at least abstract, para 1)
performing a first operation if the device received a tap; (at least figure 4 and associated text -  ‘determine a first action…based on the first input’, ‘execute the first action…’.)
performing a second operation if the device did not receive the tap.  (at least para 32 -33: when a soft tap is received (tap pressure is below a threshold), another operation is performed. Receiving a soft tap (below a pressure threshold) and performing an operation when this occurs is construed as performing a second operation if the device did not receive a tap.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Jogia’s existing features, combined with Gadoury’s existing features, combined with White’s existing features, combined with Rosen’s existing features, with Sarin’s features of determining if the device receives a tap; performing a first operation if the device received a tap; performing a 



Response to Arguments
Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claims solve a technological problem – Applicant points to the Spec., para 3-4, 9
	In response, Examiner respectfully disagrees.
	Paras 3-4 describe that “there is a need for technology that provides the connections and interplay between the functional components through which data and content associated with different types of creatives can flow and be processed efficiently” , and that “performing existing process using conventional functional components and pipelines becomes a significant engineering challenge in view of failure nodes, recovery options, notifications and the like. In addition, significant engineering challenges have prohibited the extent to which the workflows in the pipeline can be automated.”  Examiner notes that processing advertising and providing targeted advertising represents a business practice/goal, not another technology/technical field. Paras 3-4 do not provide specific technical evidence/technical support of a technical problem that is being addressed by the claimed invention, and how the claimed invention, when implemented, provides a technical solution to the particular technical problem. Para 9 describes that “existing solutions do not provide hyper-personalized ads. There is a need therefore, for a technical solution that can personalize or localize creatives at scale”. Examiner notes that providing personalized advertising represents a business practice/goal; therefore, improving 

				Claim 1: by using the call to action method, the system can enhance creative generation.
				the need for manually personalizing or localizing scripts using several tools is eliminated
				therefore, the call to action method is faster, more convenient, and more capable than previous methods of generating creatives.
	In response, Examiner notes that generating creatives (i.e. advertising), and providing advertising (including providing targeted/customized advertising) represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field. Examiner also notes that implementing the abstract idea using generic computing elements –as noted above in the Office Action-, and thus not manually, does not represent significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application, as the devices used to implement the claimed invention represent generic computing elements, and are recited at a high level of generality; mere instructions to apply an exception using generic computing elements cannot provide an inventive concept.

				Step 2A Prong One: claims qualify as eligible subject matter; claims do not recite an abstract idea.
	In response, Examiner respectfully disagrees. Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities and behaviors, and business relations/sales activities, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG: receiving a plurality of campaign objective data points containing campaign objective associated data/receiving entity metadata containing data associated with an entity/automatically generating a creative including text based on the plurality of campaign objective datapoints and the entity metadata, the creative including at least one fixed definite script element and at least one variable definite script element/each fixed definite script element is a script element comprising text that is in every script for the campaign objective and does not vary, and each variable definite script element is a script element comprising text that is included in every script for the campaign objective that varies, wherein automatically generative the creative includes arranging the at least one fixed definite script element and the at least one variable definite script element in an automatically arranged order/converting the text of the creative into voice content in the automatically arranged order/electronically presenting the voice content , thereby presenting the at least one fixed definite script element and the at least one variable definite script element in the automatically arranged order. The Applicant’s Specification further describes the context of the claimed invention as pertaining to generating and providing personalized/custom advertising/promotional content – “existing solutions do not provide hyper-personalized ads. There is a need therefore, for a technical solution that can personalize or localize creatives at scale…Campaign objectives are the goals of advertising or promotional messages”.	Independent claims 8 and 15 are directed to a system and computer 

				Step 2A Prong Two: claims as a whole integrate the abstract idea into a practical application
				independent claims recite elements that automatically generate personalized and/or localized creatives at scale, and thus provide an improvement to other technology or technical field.
				A technical explanation of the asserted improvement (i.e. enhanced creative generation) is present in the Specification, and the claims reflect the asserted improvement.
	In response, Examiner respectfully disagrees that the claims as a whole integrate the abstract idea into a practical application under Step 2A Prong Two. The additional elements of the claimed invention do not reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Examiner notes that generating and presenting personalized advertising represents a business practice/goal; therefore, improving this practice pertains to a business practice optimization. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Step 2B: time saving and generation enhancement of creative generation and specific manner in which the mechanisms are implemented is not a well-understood, routine, or conventional activity in call to action systems
	Examiner notes that the additional elements of the claimed invention do not represent significantly more than the abstract idea itself, under Step 2B; the additional elements of the claimed invention do not provide an inventive concept. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The device represents a generic computing element, and is recited at a high level of generality. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The additional element of using text to speech processing does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  	Independent claims 8 and 15 are directed to a system and computer readable medium for performing similar steps to those of claim 1, and recite the same abstract idea as Claim 1. The claims perform the method of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim are not patent eligible. Remaining dependent claims 2-4, 9-11, 16-18 further include the additional limitation of a network, which represents a generic computing element; the additional limitation does not represent, alone or in combination with the other additional elements, significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the 

				
Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bharath et al. (9959557). Bharath describes dynamically generating audio in advertisements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
4/30/2021